—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 5, 1998, which, inter alia, reduced claimant’s weekly unemployment insurance benefit rate to zero.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board reducing claimant’s benefit rate to zero. The record establishes that claimant’s pension was totally funded by his employer and that the amount of his pension payments exceeded the maximum weekly unemployment benefit rate of $300 (see, Labor Law § 590 [5]). Accordingly, claimant’s unemployment insurance benefits were properly reduced by the amount of his pension benefits (see, Labor Law § 600 [7]; Matter of De Salvo [Commissioner of Labor], 249 AD2d 619; Matter of Levin [Sweeney], 244 AD2d 642). Although claimant points out that he disclosed his receipt of pension benefits on his unemployment insurance application, he was nevertheless properly charged with a recoverable overpayment of benefits (see, Matter of Pinezic [Sweeney], 223 AD2d 898).
Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.